UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4401



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM HENRY MULDROW, a/k/a William Cooper,
a/k/a Willie, a/k/a Fred Washington,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:03-cr-00555-AW)


Submitted:   August 22, 2007             Decided:   September 4, 2007


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. Gigliotti, Silver Spring, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, Emily N. Glatfelter,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William    Henry    Muldrow,      a/k/a   William       Cooper,     a/k/a

Willie,   a/k/a      Fred   Washington,       pled    guilty    to    conspiracy     to

distribute and possess with intent to distribute five or more grams

of cocaine base and a quantity of oxycodone, in violation of § 21

U.S.C.    §    846    (2000).      He   was     sentenced      to    235   months   of

imprisonment.        On appeal, Muldrow contends that the district court

erred in denying his motion to withdraw his guilty plea.                            We

affirm.

              A defendant seeking to withdraw a guilty plea prior to

sentencing      must    demonstrate      a    “fair     and    just     reason”     for

withdrawal. Fed. R. Crim. P. 11(d)(2)(b); United States v. Bowman,

348 F.3d 408, 413 (4th Cir. 2003).              This court closely scrutinizes

the Rule 11 colloquy and attaches a strong presumption that the

plea is final and binding if the Rule 11 proceeding is adequate.

United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995);

United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

              Here,     the      transcript of the Rule 11 proceeding

demonstrates compliance with the Rule and supports the district

court’s finding that Muldrow’s guilty plea was counseled, knowing,

and voluntary.        Muldrow argues on appeal that it was his implicit

understanding that he would be incarcerated for twelve to fourteen

years.    The record clearly discloses, however, that the court

ensured       that    Muldrow    understood      that    the        parties   jointly


                                        - 2 -
recommended a sentence of 235 months, the sentence he ultimately

received.    To the extent that Muldrow contends that he did not

understand the sentence expressed in months, rather than years, the

district court stated that it conducted “an extensive Rule 11

colloquy” and determined that Muldrow’s decision to plead guilty

was knowing and voluntary.       See Lambey, 974 F.2d at 1394 (applying

strong presumption of validity to plea if Rule 11 colloquy proper).

            We   find   that   the   district   court   did   not   abuse   its

discretion in finding that Muldrow failed to meet his burden of

showing a fair and just reason for withdrawing his guilty plea.

Accordingly, we affirm the district court’s denial of Muldrow’s

motion to withdraw his plea and therefore affirm his conviction and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 3 -